DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; the claims use the term “emission points”. The specification of the immediate application clarifies that this term refers to the point on a sample to which a primary charged particle beam is irradiated, and at which secondary electrons are emitted: “An emission position on the sample 9 is controlled by the deflector 2. Secondary electrons which are emitted from the sample are guided and detected by the detector 4 via an electric field and a magnetic field on the sample” [0029].
Ikegami et al. U.S. PGPUB No. 2008/0116375 discloses a beam emission condition determination method for charged particle beam device when beam scanning is performed while a beam is emitted in a pulse manner (the beam is pulsed since it is irradiated to discrete points a plurality of times [0067]), the beam emission condition determination method comprising: changing a distance between emission points of the pulsed beam (“scan points are arranged in a time-distance space and the distance between each pair of the scan points is maximized” [0020]); acquiring a plurality of images having different distances between emission points (“SEM images can be 
Tsuno et al. U.S. PGPUB No. 2016/0148781 discloses a charged particle beam device including a pulsed beam ([0071]) and: “a means for applying a charged particle beam to a sample in synchronization with the time base and controlling an irradiation position” [Abstract]. However, Tsuno does not disclose that the distance between irradiation positions is set to a value where an evaluated feature is in a predetermined state.


Regarding independent claims 7, 15, 16, and 17; these claims include substantially similar limitations to those of independent claim 1 and are allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-6, 8-14, and 18; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1, 7, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.